UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014. Or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49805 SOLAR3D, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 01-0592299 (I.R.S. Employer Identification No.) 26 West Mission Avenue, Santa Barbara, CA93101 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 690-9000 6500 Hollister Avenue, Suite 130 , Goleta, California 93117 (Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of November 5, 2014 was 342,304,227. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 1 Condensed Consolidated Balance Sheets at September 30, 2014 (Unaudited) and December 31, 2013 (audited) 1 Condensed ConsolidatedStatements of Operations for the Three and Nine Months Ended September 30, 2014 and September 30, 2013 (Unaudited) 2 Condensed Statement of Shareholders' Deficit at September 30, 2014 (Unaudited) 3 Condensed Statements of Cash Flows for the Three and Nine Months Ended September 30, 2014 andSeptember 30, 2013 (Unaudited) 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 19 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. MINE SAFETY DISCLOSURES 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 22 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SOLAR3D, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2014 December 31, 2013 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - Inventory Cost in excess of billing - Prepaid expense Other receivable - Total Current Assets Property and Equipment, at cost Equipment, computer, software, furniture & fixtures, and automotives Less accumulated depreciation ) ) Net Property and Equipment Other Assets Other deposits Patents Goodwill - Total Other Assets Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities: Accounts payable $ $ Accrued expenses Billing in excess of cost and estimated earnings - Customer deposits - Other payable - Derivative liability Convertible promissory notes, net of beneficial conversion feature of $478,723 - Convertible promissory notes, net of debt discount of $164,385 and $204,020, respectively Total Current Liabilities Shareholders' Deficit Preferred stock, $.001 par value; 5,000,000 authorized shares; - - Common stock, $.001 par value; 1,000,000,000 authorized shares; 330,154,485 and 213,290,259 shares issued and outstanding, respectively Additional paid in capital AccumulatedDeficit ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SOLAR3D, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 Sales $ $
